PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
DAVALOS et al.
Application No. 16/352,759
Filed: March 13, 2019
For: TREATMENT PLANNING FOR IMMUNOTHERAPY BASED TREATMENTS USING NON-THERMAL ABLATION TECHNIQUES
:
:
:
:	DECISION ON PETITION
:
:
:


This is a Notice regarding the request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed October 05, 2021. 

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED.  Accordingly, status as a small entity has been removed and any future fee(s) submitted must be paid at the undiscounted rate.

The file does not indicate a change of address has been submitted, although the address given on the request differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this Notice is being mailed to the address given on the request; however, the Office will mail all future correspondence solely to the address of record.  

Inquiries related to this communication should be directed to Schene Gray Paralegal Specialist at (571) 272-2581. 













/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        



cc:  Michele L. Mayberry
       NEW RIVER VALLEY IP LAW, PC
       1750 Kraft Drive, Suite 2200
       Blacksburg, VA 24060